UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1164



JOHN HENRY HAUPT,

                                             Plaintiff - Appellant,

          versus


DEPARTMENT OF VETERANS AFFAIRS; TOGO WEST,
Secretary, Department of Veterans Affairs;
JAMES MAYE, Director, Regional Office, Depart-
ment of Veterans Affairs; DIANA WALTON, As-
sistant Director, Regional Office, Department
of Veterans Affairs; STEVE BAST, Resource
Management Officer, Department of Veterans
Affairs; BILL DIRKER, President, NFFE Union;
WILLIAM D. HOGAN, Loan Guaranty Officer; DON
DENNEHY, Assistant Loan Guaranty Officer; J.
DAVID COOLEY, Chief, Loan Service and Claims;
MICHAEL J. SUTER, Senior Loan Specialist;
SUSAN   AYERS,   Loan   Specialist;   MICHELLE
CHOVNEC, Loan Specialist; DONNA MOLLICA, Loan
Specialist; CHAIRPERSON OF ADJUSTMENT COMMIT-
TEE, Merit Systems Protection Board; CHIEF
EXECUTIVE OFFICER, Goodwill Industries, Tinker
Mountain, Roanoke, Virginia, General Services
Administration Contractor; DORIS FAYE CURRY,
Assistant Supervisor, Housekeeping, General
Services Administration Contractor, Goodwill
Industries, Tinker Mountain; JOYCE FLINT,
Housekeeper, General Services Administration
Contractor, Goodwill Industries,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-99-518-7)
Submitted:    April 13, 2000              Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Henry Haupt, Appellant Pro Se. John Francis Corcoran, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Henry Haupt appeals the district court’s order dismissing

his civil action.    We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Haupt v. Depart-

ment of Veterans Affairs, No. CA-99-518-7 (W.D. Va. Jan. 4, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                           AFFIRMED




                                2